--------------------------------------------------------------------------------

Exhibit 10.1
 
[image0.jpg]
 
August 7, 2014
 
Nitro Petroleum, Inc.
Mr. James Borem
624 W. Independence St.
STE. 101
Shawnee, OK 74804
 
Re: Proposal to Purchase the Capital Stock of Nitro Petroleum, Inc.
 
Dear Mr. Borem:


This letter (this "Letter") is intended to summarize the principal terms of a
proposal being considered by Core Resource Management, Inc. ("Buyer") regarding
its  acquisition of all of the outstanding capital stock of Nitro Petroleum,
Inc. (collectively, the "Company") from Company and the Shareholders hereby
("Seller"). The acquisition of the stock of the Company is referred to as the
"Transaction" and Buyer and Seller are referred to collectively as the
"Parties."


It is the intent to utilize the structure of a Reverse Triangular Merger, “A
Merger of a wholly owned subsidiary of Buyer with and into the Company, with the
Company surviving the merger.” Other Merger structures, potential outcomes, and
subsequent tax considerations, may be considered. However, after careful
analysis and consider other potential business synergies, this appears to be the
best approach to structure the deal.


1.                   Acquisition of Shares and Purchase Price.


(a)            Subject to the satisfaction of the conditions described in this
Letter, at the closing of the Transaction Buyer would acquire all of the
outstanding shares of Capital Stock of the Company (the "Shares"), free and
clear of all encumbrances, at the purchase price set forth in Section 1(b).  It
is the intent of both parties to utilize a single merger process.  As such, the
subsidiary company with be set up to contain the shares necessary to consummate
the transaction.  Simultaneously, a proxy will be drafted and submitted to
shareholder.  Regulatory filings and reporting will take place during this time.



--------------------------------------------------------------------------------

(b)            The purchase price consideration to acquire the Shares of Nitro
Petroleum would be CRMI Common Stock (the "Purchase Price") paid upon execution,
subject to adjustment, and payable as follows:


(i)             Share fully payable at the closing of the Transaction; and


(ii)            Share price consideration of both Companies, and the amount for
consideration thereby, will be determined upon a conversion ratio of 10.5 shares
of Nitro Petroleum to 1 share of Core Resource Management.  This was based on a
benchmark of the weighted average of the share prices over the preceding quarter
plus a premium value given to the Nitro shareholders as discussed and approved
by Nitro management.


(iii)          Shares to be deposited with a mutually agreeable transfer agent,
in accordance with Securities Law, to be held for the regulated period of time
after the closing, in order to secure the performance of Seller’s post-closing
obligations under the definitive purchase agreement.
 
(c)            Buyer will modify the purchase price based upon calculated share
price at a ratio described above and on the basis of the following assumptions:


(i)            Working capital at the closing of the Transaction will be stated
at the time of agreement execution, calculated in accordance with US GAAP,
consistently applied. The Purchase Price payable at closing would be increased
or decreased based on changes in the Company's working capital, on a
dollar-for-dollar basis.
 
2.                   Proposed Definitive Agreement. As soon as reasonably
practicable after the execution of this Letter, the Parties shall commence to
draft a definitive Merger agreement (the "Definitive Agreement") relating to
Buyer's acquisition of all of the Shares, to be drafted by Buyer's counsel. The
Definitive Agreement will include the terms summarized in this Letter and such
other representations, warranties, conditions, covenants, indemnities and other
terms that are customary for transactions of this kind and are not inconsistent
with this Letter.


2

--------------------------------------------------------------------------------

3.                   Conditions. Buyer's obligation to close the proposed
Transaction will be subject to customary conditions, including:


(a)            Buyer's satisfactory completion of due diligence;


(b)           the Board of Directors and stockholders of Buyer and Seller
approving the Transaction;


(c)           the Parties' execution of the Definitive Agreement and the
ancillary agreements;


(d)           The receipt of all regulatory approvals and third party consents,
on terms satisfactory to both parties, including Regulatory approval, and SEC
merger approvals for each phase of the deal.


(e)            Buyers’ stockholder approval of the issuance of the buyer’s stock
as consideration.


(f)             Key Employees, Mr. James Borem and Mr. Larry Wise, entering into
employment agreements with the Company on terms to be agreed upon between he and
the Buyer;


(g)           Seller and its affiliates entering into restrictive covenants, in
a form acceptable to Buyer, agreeing not to: (i) hire or solicit any employee of
the Buyer or encourage any such employee to leave such employment for a period
of Two years following the closing; and


(h)           There being no material adverse change in the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Sellers’ Company.
 
4.                   Buyer Provisions.  In Addition to the Premium Price Buyer
will pay for the outstanding Shares of NITRO Stock, Buyer also represents that
it will:


(a)           Actively manage its Stock within the framework of the Capital
markets through active management, marketing and public relations campaigns.


(b)           Continue to stay at the forefront of Risk Management and employ
the highest level of Quantitative Risk Evaluation to all current holdings and
future investments and divestitures.


(c)            Maintain highest level of thoroughness and timeliness regarding
all Federal and State Securities Filings and Compliance work.


3

--------------------------------------------------------------------------------

(d)           Continually update and maintain the internal Corporate Governance
procedures to diligently run and maintain a Company with required checks and
balance systems.
 
5.                   Due Diligence. From and after the date of this Letter,
Seller will authorize the Company's management to allow Buyer and its advisors
full access to the Company's facilities, records, key employee’s customers,
suppliers and advisors for the purpose of completing Buyer's due diligence
review. The due diligence investigation will include, but is not limited to, a
complete review of the Company's financial, legal, tax, environmental,
intellectual property and labor records and agreements, and any other matters as
Buyer's accountants, tax and legal counsel, and other advisors deem relevant.
Most such due diligence is well underway, and in some instances complete.


6.                   Employment Arrangements. Buyer would offer employment to
substantially all of the Company's employees and would expect the Company's
management to use its reasonable best effort to assist Buyer to employ those
individuals.


7.                   Covenants of Seller. During the period from the signing of
this Letter through the execution of the Definitive Agreement, Seller will cause
the Company to:


(i)              Conduct its business in the ordinary course in a manner
consistent with past practice,


(ii)            Maintain its properties and wells in working and producing
fashion


(iii)           Use its best efforts to maintain the business and employees,
customers, assets and operations as an ongoing concern in accordance with past
practice.


(iv)           Eliminate unnecessary overhead costs as prescribed within it most
recent press release.


(v)            Not cause any of its assets to be encumbered, pledged, or
devalued in any manner.
 
8.                   Exclusivity.


(a)            In consideration of the expenses that Buyer has incurred and will
incur in connection with the proposed Transaction, Seller agrees that until such
time as this Letter has terminated in accordance with the provisions of
paragraph 9 (such period, the "Exclusivity Period"), neither the Company or any
of its representatives, officers, employees, directors, agents, stockholders,
subsidiaries or affiliates nor Seller (the Seller collectively with the Company
and all such persons and entities, the "Seller Group") shall initiate, solicit,
entertain, negotiate, accept or discuss, directly or indirectly, any proposal or
offer from any person or group of persons other than Buyer and its affiliates
(an "Acquisition Proposal") to acquire all or any significant part of the
business and properties, capital stock or capital stock equivalents of the
Company, whether by merger, purchase of stock, purchase of assets, tender offer
or otherwise, or provide any non-public information to any third party in
connection with an Acquisition Proposal or enter into any agreement, arrangement
or understanding requiring it to abandon, terminate or fail to consummate the
Transaction with Buyer. Seller agrees to immediately notify Buyer if any member
of the Seller Group receives any indications of interest, requests for
information or offers in respect of an Acquisition Proposal, and will
communicate to Buyer in reasonable detail the terms of any such indication,
request or offer, and will provide Buyer with copies of all written
communications relating to any such indication, request or offer.


4

--------------------------------------------------------------------------------

(b)           Immediately upon execution of this Letter, Seller shall, and shall
cause the Seller Group to, terminate any and all existing discussions or
negotiations with any person or group of persons other than Buyer and its
affiliates regarding an Acquisition Proposal. Seller represents that no member
of the Seller Group is party to or bound by any agreement with respect to an
Acquisition Proposal other than under this Letter.


(c)            If within the Exclusivity Period, Seller does not execute
definitive documentation for the Transaction reflecting the material terms and
conditions for the Transaction set forth in this Letter or material terms and
conditions substantially similar thereto (other than as a result of either the
mutual agreement by Buyer and Seller to terminate this Letter or to change such
material terms and conditions in any material respects or the unilateral refusal
of Buyer to execute such definitive documentation), then Seller shall pay to
Buyer an amount equal to the reasonable out-of-pocket expenses (including the
reasonable fees and expenses of legal counsel, accountants, due diligence
personnel, travel and other related expenses) incurred by Buyer in connection
with the proposed Transaction, which amount shall be payable in same day funds
on the day that is the first business day after the Exclusivity Period.
 
9.                   Termination. This letter will automatically terminate and
be of no further force and effect upon the earlier of (i) execution of the
Definitive Agreement by Buyer and the Company or (ii) mutual agreement of Buyer
and Seller Company to modify the terms or separate. Notwithstanding anything in
the previous sentence, paragraphs 10, 11 and 13 shall survive the termination of
this Letter and the termination of this Letter shall not affect any rights any
Party has with respect to the breach of this Letter by another Party prior to
such termination.


5

--------------------------------------------------------------------------------

10.                Bid Expiration. This offer will remain in effect until August
31, 2014. By which time there must be a merger stock purchase agreement
executed, the time must be mutually extended, or new terms must be negotiated.  
The exact share price premium to be exchanged will be included in a tender offer
and will be made by the purchaser by the above date.  The consideration rate for
CRMI stock will be made at a rate of 10.5 to 1 share of NITRO stock.


11.                GOVERNING LAW. This letter shall be governed by and construed
in accordance with internal laws of the state of NEVADA, without giving effect
to any choice or conflict of law provision or rule that would cause the
application of laws of any jurisdiction other than those of the state of NEVADA.


12.                Confidentiality. This Letter is confidential to the Parties
and their representatives and is subject to the confidentiality agreements
entered into between Buyer and Seller on July 8, 2014, July 22, 2014, and July
31, 2014 which continues in full force and effect.


13.                No Third Party Beneficiaries. Except as specifically set
forth or referred to herein, nothing herein is intended or shall be construed to
confer upon any person or entity other than the Parties and their successors or
assigns, any rights or remedies under or by reason of this Letter.


14.                Expenses. The Parties will each pay their own transaction
expenses, including the fees and expenses of investment bankers, legal counsel,
and other advisors, incurred in connection with the proposed Transaction.
(notwithstanding Section 8(c))
 
15.                Terms of Agreement Express the Intent of Parties to Proceed.
This Letter reflects the intention of the Parties.  Both parties recognize a
significant expense has been levied in the consummation of such meeting of the
minds.  As such the parties wish these to be the basic terms that will be
carried forthwith into a material stock purchase merger agreement between the
two parties to be immediately drafted.  While these material terms are being
drafted both parties will deal exclusively with the other and shall not shop for
other offers.  Further all dealing between the parties that do not necessitate
public disclosure obligations will remain strictly confidential.  The binding
nature may give rise to enforceability of paragraphs Eight through Thirteen if
such agreement is broken.  This agreement shall apply to any subsidiary that may
be formed to consummate such transaction or hold assets of Companies that are
part of the consideration for which is bargained here.


16.                Miscellaneous. This Letter may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one agreement.  The headings of the various sections of this Letter
have been inserted for reference only and shall not be deemed to be a part of
this Letter.


6

--------------------------------------------------------------------------------

17.             Attachments to follow.  Attachments will be considered part of
this agreement include:


(a)            Exclusivity Agreement


(b)            Confidentiality Agreement
 
(Signature Page to Follow)
7

--------------------------------------------------------------------------------

If you are in agreement with the terms set forth above and desire to proceed
with the proposed Transaction on that basis, please sign this Letter in the
space provided below and return an executed copy to the attention of Mr. James
Clark.
 
 
Very truly yours,
 
 
 
 
Core Resource Management, Inc.
 
3131 E. Camelback Road
 
Phoenix, Arizona 85016
 
 
 
 
By:
/s/James D. Clark
 
Name: Mr. James Clark
 
Title: Chief Operating Officer

 
Agreed to and accepted:
 
 
 
 
Nitro Petroleum, Inc.
 
624 W. Independence St.
 
STE. 101
 
Shawnee, OK 74804
 
 
 
 
By:
/s/James G. Borem
 
Name: Mr. James Borem
 
Title: Chief Operating Officer
 

 
 
8

--------------------------------------------------------------------------------